EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 through 9 directed to an invention non-elected without traverse.  Accordingly, claims 6 through 9 been cancelled.
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCELLED Claims 6 through 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Kupisiewicz (U.S. Patent # 6,639,178) teaches method for removing a coating on the surface of a translucent substrate wherein a laser beam is used to remove portions of the coating wherein the coating comprised silver (Abstract and Column 3 Line 63 through Column 4 Line 6). However, Kupisiewicz does not fairly teach or suggest having cleaned an exterior surface of a container, applied a silver/reflective layer on the exterior surface, applied a black/opaque layer over the silver/reflective layer, selectively removed portions of the silver/reflective and black/opaque layers to form one or more shapes and having applied a translucent protective layer over the container.
	Rively (U.S. Patent # 3,770,936) teaches a method for decorating a container such as a glass envelope for an electric lamp by selectively removing portions of a coating on the exterior surface of the container with a laser beam wherein the coating comprised silver (Abstract and Column 7 Lines 11-40). However, Rively does not fairly teach or suggest having cleaned an exterior surface of a container, applied a silver/reflective layer on the exterior surface, applied a black/opaque layer over the silver/reflective layer, selectively removed portions of the silver/reflective and black/opaque layers to form one or more shapes and having applied a translucent protective layer over the container.
	Bethune (U.S. Patent Publication No. 2001/0054564) teaches a method for decorating an object such as a container wherein portions of a metal coating are selectively removed wherein the coating comprised silver (Abstract and Paragraphs 0017, 0023 and 0048). However, Bethune does not fairly teach or suggest having cleaned an exterior surface of a container, applied a silver/reflective layer on the exterior surface, applied a black/opaque layer over the silver/reflective layer, selectively removed portions of the silver/reflective and black/opaque layers to form one or more shapes and having applied a translucent protective layer over the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 5 and 10 through 17 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712